Name: Commission Regulation (EEC) No 2900/84 of 16 October 1984 abolishing the countervailing charge on apples originating in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17 . 10 . 84 Official Journal of the European Communities No L 274/7 COMMISSION REGULATION (EEC) No 2900/84 of 16 October 1984 abolishing the countervailing charge on apples originating in Spain whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of apples originating in Spain can be abolished, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1332/84 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2770/84 of 28 September 1984 (3), as amended by Regulation (EEC) No 2829/84 (4), introduced a countervailing charge on apples originating in Spain ; Whereas for this product originating in Spain there were no prices for six consecutive working days ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2770/84 is hereby repealed. Article 2 This Regulation shall enter into force on 17 October 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 October 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 130, 16 . 5 . 1984, p. 1 . (3) OJ No L 260, 29 . 9 . 1984, p. 77 . 4 OJ No L 266, 6 . 10 . 1984 , p. 14 .